TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 28, 2018



                                      NO. 03-18-00087-CR


                               Briana Micole Gatson, Appellant

                                                v.

                                  The State of Texas, Appellee


           APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
      DISMISSED ON APPELLANT’S MOTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction rendered by the district court. Briana Micole

Gatson has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows

Briana Micole Gatson to withdraw her notice of appeal, and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.